[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                      ________________________            NOVEMBER 16, 2009
                                                           THOMAS K. KAHN
                             No. 09-10733                       CLERK
                         Non-Argument Calendar
                       ________________________

                    D. C. Docket No. 08-00330-CV-F-N

THOMAS S. BURRELL,


                                                          Plaintiff-Appellant,

                                  versus

TEACHER'S RETIREMENT SYSTEM OF ALABAMA,

                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                           (November 16, 2009)

Before DUBINA, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

PER CURIAM:
      Appellant Thomas S. Burrell, proceeding pro se, appeals the district court’s

dismissal of his civil action for violations of his Fifth and Fourteenth Amendment

rights under 42 U.S.C. § 1983, disability benefits under the Employment

Retirement Income Security Act (ERISA), 29 U.S.C. § 1132(a), and state law

claims for fraud and interference with contractual rights. On appeal, Burrell

argues that the Teacher’s Retirement System of Alabama (TRSA) violated ERISA

and other federal laws by modifying his wife’s retirement benefits after her death.

He also asserts that the district court violated his due-process rights by dismissing

his complaint.

      We review de novo a “district court’s grant of a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, accepting the

allegations in the complaint as true and construing them in the light most favorable

to the plaintiff.” Castro v. Sec’y of Homeland Sec., 472 F.3d 1334, 1336 (11th

Cir. 2006) (internal quotation marks omitted). We review “de novo a district

court’s ruling regarding Eleventh Amendment immunity.” Williams v. Dist. Bd. of

Trs. of Edison Cmty. Coll., 421 F.3d 1190, 1192 (11th Cir. 2005) (internal

quotation marks omitted).

      “The Eleventh Amendment protects a State from being sued in federal court

without the State’s consent.” Manders v. Lee, 338 F.3d 1304, 1308 (11th

                                          2
Cir. 2003). “Although the express language of the [Eleventh] [A]mendment does

not bar suits against a state by its own citizens, the Supreme Court has held that an

unconsenting state is immune from lawsuits brought in federal court by the state’s

own citizens.” Id. at 1308 n.8 (quoting Carr v. City of Florence, 916 F.2d 1521,

1524 (11th Cir. 1990)). “It is also well-settled that Eleventh Amendment

immunity bars suits brought in federal court when . . . an ‘arm of the State’ is

sued.” Manders at 1308. “To receive Eleventh Amendment immunity, a

defendant need not be labeled a ‘state officer’ or ‘state official,’ but instead need

only be acting as an ‘arm of the State,’ which includes agents and instrumentalities

of the State.” Id.

      Although Burrell asserts that the district court denied his due-process rights

by dismissing his complaint, he does not argue that it erred by finding that his

federal claims were barred by the Eleventh Amendment. (See generally Pl.’s Br).

Moreover, he does not argue that the district court erred by dismissing his

supplemental state law claims, failing to convert the motion to dismiss to a motion

for summary judgment after he submitted additional documents with his amended

complaint, or failing to rule on his motion to amend. (See generally id.). Thus,

these issues should be deemed abandoned on appeal. See Horsley v. Feldt, 304




                                           3
F.3d 1125, 1131 n.1 (11th Cir. 2002) (noting that issues not briefed on appeal by

pro se litigants are deemed abandoned on appeal).

      Regardless, the district court did not err in dismissing his federal claims

based on Eleventh Amendment immunity because TRSA is an instrumentality of

the state as provided by Ala. Code § 16-25-2(b). See Manders, 338 F.3d at 1308-

09; see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66, 109 S. Ct. 2304,

2310, 105 L. Ed. 2d 45 (1989) (noting that Congress did not abrogate Eleventh

Amendment immunity with the passage of § 1983). Although Burrell’s complaint

requested “equitable relief,” he did not request any prospective equitable relief to

end continuing violations of federal law. See Summit Med. Assocs., P.C. v. Pryor,

180 F.3d 1326, 1336 (11th Cir. 1999) (recognizing an exception to Eleventh

Amendment immunity “for suits against state officers seeking prospective

equitable relief and to end continuing violations of federal law”). Burrell’s due-

process argument also fails because he did not raise the issue below. See Hurley v.

Moore, 233 F.3d 1295, 1297 (11th Cir. 2000) (“Arguments raised for the first time

on appeal are not properly before this Court.”). Accordingly, we affirm the district

court’s judgment of dismissal.

      AFFIRMED.




                                          4